EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS  
Applicant's response and amendments filed 5/27/2022, which amended claims 1-3, 5, 6, 8-11 and 13, cancelled claim 4, and added claims 14-19, has been entered into the record.  Claims 1-3 and 5-19 are pending.    
It is noted that a Terminal Disclaimer (TD) was filed on 6/16/2022.  A TD decision review was made and approved on 6/16/2022.  
An Information Disclosure Statement (IDS) was filed on 4/22/2022 and has been fully considered.  A signed copy of the IDS is enclosed. 
Claims 1-3 and 5-19 have been examined on the merits in their full scope.  

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview by Mr. Thomas J. Visone on 6/16/2022.

The application has been amended as follows: 

In the claims:
Claim 2 is amended to read:
2.  A process for preparation of a fermentation product from lignocellulosic material, comprising: 
enzymatic hydrolysis of the lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises GH61; whereby between 0.1 and 7.5 mg enzyme composition/g glucan [[(]]on dry matter and enzyme as protein[[)]] or between 0.05 and 3.0 mg enzyme composition/g feedstock on dry matter and enzyme as protein is used; and fermentation of the hydrolysed lignocellulosic material to produce a fermentation product; and wherein: 
the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time;
during the first part of time less or no oxygen is added to the lignocellulosic material compared to the second part of time, during the second part of time more oxygen is added to the lignocellulosic material compared to the first part of time, and the second part of time is 2% to 80% of total enzymatic hydrolysis time.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the amended claims filed on 5/27/2022 and the above Examiner’s amendment, the objection to claims 1 and 2 has been withdrawn.  Further, the rejection of claims 1-13 under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claim 4. 
It is additionally noted that the non-provisional and provisional rejections of claims 1-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims in U.S. Patent Nos. 9,957,528, 9,982,280, 10,087,475, 10,131,923, 10,144,939, 10,337,040, 10,731,192, 10,597,689, 10,717,995, 10,947,573, 10,907,183 and co-pending Application No. 16/859,618 have been withdrawn in view of the filing of a Terminal Disclaimer (TD) filed 6/16/2022, a TD decision review made and approved on 6/16/2022 and the cancellation of claim 4. 
Further, the rejection of claims 1-13 under 35 U.S.C. § 103(a) as being unpatentable over Garner et al. (U.S. PGPUB 2010/0304437; 2010; cited in the IDS dated 4/23/2020), taken in view of Podkaminer et al. (Biotechnology for Biofuels, Vol. 5, pp. 43-51; 2012; cited in the IDS dated 4/23/2020) and Phillips et al. (American Chemical Society Chemical Biology, Vol. 6, No. 12, pp. 1399-1406; 2011; cited in the IDS dated 4/23/2020), has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claim 4.
Based on the Applicant’s claim amendments filed 5/27/2022 and the above Examiner’s amendment, the previously applied references (of record; including Garner, Podkaminer, Phillips, and Perkins) do not teach or suggest the claimed combination of features of claim 1, which include, among others, a process for preparation of a sugar product from lignocellulosic material that comprises enzymatic hydrolysis of the lignocellulosic material using an enzyme composition that comprises at least two cellulases, where the enzyme composition at least comprises GH61, where between 0.1 and 7.5 mg enzyme composition/g glucan on dry matter and enzyme as protein or between 0.05 and 3.0 mg enzyme composition/g feedstock on dry matter and enzyme as protein is used, and where the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time, during the first part of time less or no oxygen is added to the lignocellulosic material compared to the second part of time, during the second part of time oxygen is added to the lignocellulosic material compared to the first part of time, and the second part of time is 2% to 80% of the total enzymatic hydrolysis time.
Further, the above previously applied references do not teach or suggest the claimed combination of features of claim 2, which include, among others, a process for preparation of a fermentation product from lignocellulosic material that comprises enzymatic hydrolysis of the lignocellulosic material using an enzyme composition that comprises at least two cellulases, where the enzyme composition at least comprises GH61, where between 0.1 and 7.5 mg enzyme composition/g glucan on dry matter and enzyme as protein, or between 0.05 and 3.0 mg enzyme composition/g feedstock on dry matter and enzyme as protein is used, and fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, and where the enzymatic hydrolysis occurs for a first part of time and a subsequent second part of time, during the first part of time less or no oxygen is added to the lignocellulosic material compared to the second part of time, during the second part of time more oxygen is added to the lignocellulosic material compared to the first part of time, and the second part of time is 2% to 80% of total enzymatic hydrolysis time.
It is noted that in Applicant’s Response dated 5/27/2022, Applicant provides persuasive argument in view of submitted prior art of record (i.e., the Burke and Xu references from the IDS filed 4/23/2020) results in the issue of producing oxidized degradation products and producing an anaerobic system with too little oxygen in the system, while adding too much oxygen will also cause issues.  The provided amendments to claim 1 (and dependent claims) and claim 2 address the amount of oxygen, the timing during the hydrolysis, and/or the amount of oxygen adjusted during time points during the hydrolysis in view of the argued detrimental oxidized degradation products, enzyme oxygen starvation or increase oxidized sugars.
It is further noted that a further search of the prior art (via EAST, Google and STN database searches) in view of the claim amendments filed 5/27/2022 did not provide further prior art that would provide the teachings within claims 1 and 2. 
Based on review of the art of record and a further search of the prior art, claim 1 (and dependent claims 3 and 5-19) and claim 2 are free of the prior art.
Claims 1-3 and 5-19 are directed to allowable methods.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 1-3 and 5-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 8:00 AM to 4:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631